This is an original application to put the court's stamp of approval upon a purpose *Page 160 
of the State Highway Commission to build a building to house the administrative forces of the highway board on the state capitol grounds.
The state Constitution, section 10, Article XII, reads: "All taxes levied for state purposes shall be paid into the state treasury, and no money shall be drawn from the treasury but in pursuance of specific appropriations made by law." It has been the practice of the legislature at each session past to appropriate the funds coming into the state from the license tax on gasoline in its entirety to the purpose of building highways to insure obedience of this constitutional provision. The authority of the highway board is specifically stated as "all money so collected and deposited * * * shall be used and expended by the State Highway Commission in the construction,reconstruction, betterment, maintenance, administration andengineering on the Federal Highway system of highways in the state." (Laws 1927, Chap. 19, sec. 13.)
Section 2, Article XIII, of the Montana Constitution provides: "The legislative assembly shall not in any manner create any debt except by law which shall be irrepealable until the indebtedness therein provided for shall have been fully paid or discharged; such law shall specify the purpose to which the funds so raised shall be applied and provide for the levy of a tax sufficient to pay the interest on, and extinguish the principal of such debt within the time limited by such law for the payment thereof; but no debt or liability shall be created which shall singly, or in the aggregate with any existing debt or liability, exceed the sum of one hundred thousand dollars ($100,000) except in case of war, to repel invasion or suppress insurrection, unless the law authorizing the same shall have been submitted to the people at a general election and shall have received a majority of the votes cast for and against it at such election." Briefly stated, the section requires a vote of approval of the people of an expenditure of $100,000, or more, for a single purpose. This question is exhaustively treated in the case of State ex rel.Diederichs v. State Highway Commission, *Page 161 89 Mont. 205, 296 P. 1033, and there is no necessity for repetition here. The unconstitutionality of an effort to do substantially, as here — appropriate over $100,000 to a single purpose — was there declared.
In a nutshell, the question for decision is: Does the State Highway Commission have the implied authority to build a $138,000 building on the state capitol grounds and pay for it out of the gasoline license tax funds? To point out the many instances in which the implied powers of officers and boards have been adjudicated would afford some authority for settling the question, but after reading all of them the mind of the reader would be so confused that the labor would be almost useless. This question of implied power under the authority given can be determined as correctly, perhaps, by any well-informed citizen as by any member of this court. I propounded the question to one of the members of the past legislatures perhaps longest in that body of any man in the state. He very promptly informed me, without suggestion on my part, that it was his understanding of the authority given the board that expenditures of this character were not authorized by the Highway Act.
There is no question but that the State Highway Commission does need more room for its greatly expanded activities. This necessity is urged upon this court as a reason for a prompt decision in order to permit the immediate construction of the building. This necessity has not arisen all at once, but should have been foreseen months ago and the matter given a wider publicity in order to acquaint the public with the question of expending $138,000 of the highway funds for office building purposes. It is urged that the highway commission has purchased machinery and erected small buildings in various towns of the state as a part of their implied powers and duties. No one has protested and probably no one disputes their authority so to do. The question before us goes much further. The pending proposition is fraught with questions of future policy that should be carefully considered before establishing a precedent. *Page 162 
Shall boards of the state come onto the state capitol grounds and erect buildings over which the board will have exclusive authority, paid for from the funds placed in their hands, for the various purposes of the state? If this board can erect a building, may not some other board, such as the educational board, for instance, erect a building for its exclusive use? Will future boards have similar authority? If the board can build a building upon capitol grounds, what authority would it have to build the same building upon other grounds? Would it have the authority, for instance, to purchase the abandoned buildings of the Intermountain College situate a half mile from the capitol grounds, or would it have authority to build the same building in some other city of the state?
After considering these elements of the problem, we may as well go further and determine whether it is wise to erect an expensive building in Helena at this particular time when the earth appears not to have determined whether it can stay just where it belongs. We still have earth tremors, which is proof positive that this particular section in and about Helena is not yet stationary. These are questions which may be considered as questions of policy, and this court is not ordinarily concerned with questions of policy. Policy questions are up to the board or the legislature, as the case may be. I think, however, it is within our province in this particular instance, where the public has had no opportunity to know what is contemplated or express itself, to consider these questions in passing upon the case of implied authority now before us. In a recent case the State Board of Education presented to this court the question of its authority to erect a building at Missoula for a school of journalism to cost $180,000. It recited that the national government was to furnish $81,000 and the board was to expend only the sum of $99,000 from state funds. The board undoubtedly kept the state's cost to the limit of $99,000 in order to avoid the necessity of putting it up to a vote of the people. They recognized the Constitution, section 2 of Article XIII, supra, as requiring a vote of the people where the expenditure amounts to *Page 163 
$100,000 or more. It seems to me that such provision limits the authority for any single investment for the state at $100,000, and any attempt to hurriedly authorize an expenditure of a greater amount by any board should be very critically examined, before this court lends its approval to such expenditure. If we do not recognize that constitutional limit, there is no other stopping place for state expenditures beyond the $100,000.
The highway commission is a state board administering a state function of the entire state. Notwithstanding the present highway board is the best financed of any board in the state, flush financial condition therein should not control a policy of present and future state expenditures. The funds of the highway board amount to approximately $4,000,000 a year derived from the 5-cent gasoline charge levied upon every purchaser of gasoline in the state, except such gasoline as is used for purely stationary machinery. The price of gasoline, with the tax added, is as high as or the highest in the United States, as statistics show. It has served to build a magnificent system of highways in the state. The people who buy gasoline are in general the common citizens of the state. Automobiles have ceased to be a luxury and are now properly classified as a necessity. This $4,000,000 tax per year comes almost exclusively from the common citizens of Montana. The extra high price of gasoline in Montana encourages all tourists coming into Montana, before they enter the state, to fill up their tanks and travel much of their way over our highways tax-free. They plan, as far as possible, to leave the state with empty tanks. People living on the borders of the state very generally go outside the state to buy their gasoline if they can conveniently do so, and thereby usually save about 4 cents per gallon, 2 cents as the difference in state gasoline tax and the other 2 cents the discrimination of the big oil companies against Montana in spite of the law passed by the last legislature to prevent such discriminations. The state loses much money each year from the gasoline fund by these discriminations. We have so much gasoline in our state that gasoline should be as cheap here as elsewhere, but unfortunately *Page 164 
it is not. I hope the time may soon come when the price shall be reduced to correspond with that in other states. The expenditure from that fund of $138,000 for an administration building on the capitol grounds would make that hoped-for condition just so much farther away.
There should be no implied authority to expend money for administration buildings within the boundaries of the capitol grounds except for the administration of state purposes. Such administration should be housed and its local administration paid by the state. If the state is not to house the activities of the board and pay its headquarter administrative costs, then the building should not be placed on the capitol grounds. It may be located anywhere in the state as the board may see fit.
This principle of the payment of these headquarters expenses is elsewhere important. The Fish and Game Commission and the Hail Insurance Administration also now pay office rent for rooms in the capitol. All administrative expenses of the Hail Insurance Board, including rent, are paid out of hail insurance funds; that is, it is all paid by the farmers that insure against hail with that board. If the hail insurance is taken out with the big foreign insurance companies upstairs, the state pays the rent out of its general funds of the state, a fund collected from the farmers in large part, as general taxpayers, so that the farmer pays his share twice. More than that, the farmer pays on his property, while the insurance companies have no property in the state and pay only a paltry 2 per cent. on their income from their business — a plan of doing business that enables these foreign companies, without property in the state, to take from the state each year a net profit of about $3,000,000. The offices for the administration of the big insurance companies, with an income of $10,000,000 administered by the state auditor at a very considerable expense paid from the general funds of the state, now pay nothing for the administration of the road fund with an income of about $4,000,000. The opinion of the majority presumes to approve and continue that procedure. *Page 165 
The discrimination in this case against gasoline consumers of the state and, by analogy, other like discriminations thereby approved by the majority opinion, compels my dissent thereto.